UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FASHION GROUP, LLC AND FUNGYUN, INC., x
Plaintiffs, .

~v.- . Case No.: 1:18-cv-02959 (PGG)
JOHNNY’S SIGNATURE, INC., JOHNNY’S :
SIGNATURE INT’L, INC., DEEPAK SAJNANI, : AFFIRMATION OF JONATHAN ROFFE
BILCO IMPORT & EXPORT, INC., BILCO IN OPPOSITION OF PLAINTIFFS
INDUSTRIES, INC., BURTON CHEN (a/k/a Billy | MOTION FOR LEAVE TO AMEND
Chen a/k/a William Chen, a/k/a Zhiquan Chen),
JERRY LAU and DOUBLE TOP
INTERNATIONAL, INC., x

Defendants.

JONATHAN ROFFE, an attorney admitted to practice in the State of New York, affirms the
following to be true under the penalties of perjury and says:

1. J am an Associate of Lazarus & Lazarus, P.C., attorneys for Defendants Johnny’s
Signature, Inc., Johnny’s Signature Int'l, Inc. Deepak Sanjani, Jerry Lau and Double Top
International, Inc. (hereinafter collectively referred to as the “Defendants”) in the above captioned
matter (the “Action”), and as such, I am fully familiar with the facts and circumstances hereinafter
stated.

2. I submit this affirmation in Opposition to Plaintiffs Fashion Group, LLC (‘Fashion
Group”) and Fungyun, Inc.’s (“Fungyun”) (hereinafter collectively referred to as “Plaintiffs”) motion
for leave to amend (the “Motion for Leave”) for the reasons set forth in the accompanying
Memorandum of Law.

3. On August 3, 2018, Plaintiffs’ counsel served a letter (the “Letter”), requesting
Defendants consent for the Plaintiff to file the Proposed Second Amended Complaint, which would
add NYC Alliance Company LLC (the “New Proposed Plaintiff” or “NYC Alliance”) as a plaintiff in
the Action. A copy of the Letter is annexed hereto as Exhibit A.
4, The Letter further set forth that “... the addition of NYC Alliance would enable the
removal of Fashion Group as a party”. Id.
5. On August 17, 2018, Defendants replied to the Letter (the “Reply”) by declining to
consent to the filing of the Proposed Second Amended Complaint and pointed out the following:
In addition to the fact that there is no differentiation as to the facts,
claims or averments made by and amongst the collective Plaintiffs, it
is contrary to our obligation to our Clients to allow "in" a Plaintiff
(NYC Alliance) as a substitute for a party who never should have
been a Plaintiff (Fashion Group).
Particularly egregious is the fact that the TRO entered by the Court
was, apparently, based on the false premise, inter alia, that Fashion
Group was in fact a "seller" of apparel goods. That the premise was

false is evidenced by your acknowledgement that the insertion of
NYC Allowance would "enable the removal of Fashion Group as a

party”.
A copy of the Reply is annexed hereto as Exhibit B.

6. On August 31, 2018, Defendants made a formal request for documents (“Defendants’
Document Requests”).

7. On November 19, 2018, Plaintiffs served Responses to Defendants’ Document
Requests (“Plaintiffs’ Responses”). A copy of the Plaintiffs’ Responses is annexed hereto as Exhibit
C.

. 8. On November 30, 2018, Plaintiffs produced 224 pages of documents starting with

Bate Stamp No. 147 (“Plaintiffs’ Document Production”).
9, Based upon Plaintiffs’ Document Production, Josh Gelder, Josh Warner, LuAnn
D’ Ascoli and Larry Weber are and/or were NYC Alliance employees prior to the Action being
commenced. Copies of Plaintiffs’ documents bate stamped PLO0248, PL00275, PLOO285 and
PLO00323 are annexed hereto as Exhibit D.

10. With respect to Defendants Document Requests No. 9 concerning NYC Alliance,
Plaintiffs set forth the following response: “Plaintiffs object ... as it... seeks information that is not in
Plaintiffs’ custody or control as NYC Alliance is a third party that is not joined to this case.” See Exhibit
Cc.

ll. Moreover, with respect to Defendants Document Requests No. 4-5, 7, 10, 18-25 and
27-28 concerning NYC Alliance, Plaintiffs set forth the following response: “Plaintiffs object ... as it
... Seeking document and ... information that is not in Plaintiffs’ custody or control’. See Exhibit C.

12. Moreover, with respect to Defendants Document Requests No. 12-13 and 15-16
concerning NYC Alliance alleged employees’ Josh Gelder, Josh Warner, LuAnn D’ Ascoli and Larry
Weber, Plaintiffs set forth the following response: “Plaintiffs object ... as it ... seeking document and
... information that is not in Plaintiffs' custody or control.” See Exhibit C.

13. On March 21, 2018, NYC Alliance emailed retailers Ross Stores and Burlington to
inform them that they were intending to file a lawsuit against the Defendants. A copy of documents

bate stamped PL00346-PL00349 are annexed hereto as Exhibit E.

Dated: December 27, 2018
New York, New York

 

 

IBNATHAN ROFFE, ESQ.

U/
